DETAILED ACTION
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below to make claim 12 depend on claim 11.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Timothy Naill (Reg No. 70,493) on 25 July 2022.

The application has been amended as follows: 
Claim 12 now depends on claim 11.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646